Response to Arguments
Applicant's arguments filed on 4/7/2021 have been fully considered but they are not persuasive. 	Regarding claim 21, the applicant argues that “Figure 4 (reproduced below) shows an "electrostatic chuck portion 104" (or "e-chuck portion 104") that "includes a top dielectric layer 402 (e.g., a first layer of glass), a conductive electrical layer 406 beneath the dielectric layer 402, and an insulating layer 408 (e.g., a second layer of glass) beneath the electrical layer 406." Specification ¶ 24. "A conductive via 412 (e.g., a via filled with conductive glue) extends through the plate 100 [sic: 102], layer of glue 410, and insulating layer 408 to electrically connect the electrical layer 406 to a contact 304 or 308 (Figure 3)." Id. ¶ 25…The presence of a single conductive via 412 in Figure 4, however, does not indicate a lack of written support for "a plurality of conductive vias." To the contrary, the Application discloses multiple instances of the "portion 104" of Figure 4: "The portion 104 is mounted on the plate 102 (e.g., a mirror plate) using a layer of glue 410. For example, each of the portions 104-1, 104-2, and 104-3 (Figures 1-2), and thus each distinct chuck surface, is separately glued to the plate 102 using a respective layer of glue 410." Id. (emphasis added). As noted in the quoted disclosure, examples of the multiple portions 104-1, 104-2, and 104-3 are shown in Figure 1 (reproduced below) and Figure 2. See also id. ¶ 15 ("The slotted electrostatic chuck includes three electrostatic-chuck ("e-chuck")portions 104-1, 104-2, and 104-3 that are mounted on the plate 102 and are separated by slots 106-1 and 106-2.") (emphasis added)…Furthermore, a "conductive via 412 (e.g., a via filled with conductive glue) . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.